 

 

 

 

Case.8:21-bk-00486-CPM Doc1 Filed 02/02/21 Pagei1iof8

 

 

Fillin this information to identify your case:

United States Bankruptcy Court for the:

Middle District of Florida

Case number (i knoway:

Official Form 101

Chapter you are filing under:

A Chapter7
id Chanter 14

4 Chapter 12
Chapter 13

ny
utd

FILED

Fro -2 py 2: 8

 

. tal Check if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 04/20

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptey case together—calied a
joint case—and in joint cases, thease forms use you to ask for information from both debtors, For example, if a form asks, “Do you own a car,”
the answer would be yes if aither debtor owns 4 car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2, The
same person must be Debtor 7 in all of the forms.
Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct
information. ff more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
tif known}. Answer every question.

a Identify Yourself

 

1. Your full name

Vinite the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification ta your meeting
with the trustee.

2. All cther names you
have used in the last 8
years

include your married or
maiden names.

3. Only the last 4 digits of
your Social Security
number or federal
individual Taxpayer
Identification number
aeTHN)

Official Form 167

 

 

 

 

 

 

 

 

 

About Debtor 4: About Debtor 2 (Spouse Only in a Joint Gage):
GEORGE

Fast name First name

Middle name Middle name
HATZIKOSTANTIS

Last name Last name

Suffix (Sr. Jr. i —— Suffix (Se, dr, Ei}
GEORGE

First name First name

Middle name Middie name
KOSTANTIS

Last name Last name

First name First name

Middie name Middle name

Last name Last name

XX = XX SD 5 7 0 XXX XK

OR oR

Sux - xx — xx - xx ~

Voluntary Petition for Individuats Filing for Bankruptcy page i
 

 

—Frena nb iianas nich alanbash

 

 

j
;
‘

 

om QS@ 8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page 2 of 8

 

news GEORGE HATZIKOSTANTIS
About Debtor 4 .

4. Any business names
and Employer
identification Numbers
{EIN} you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 401

WJ) | have not used any business names or EINs.

Case number uf mown)

About Debtor 2 (Spouse Only in a Joint Case):

(1 i have not used any Dusiness names or EINs.

 

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

aN 00” EN
EIN — oa EN 7
\f Debtor 2 lives at a different address:
4425 Rutledge Dr
Number Street Nurmber Street
Palm Harbor FL 34685 a ;
City State ZIP Code City State ZIP Code
Pinellas
County Gounty

i your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices te you at this mailing address.

3438 East Lake Rd

if Debtor 2’s mailing address is different from
yours, fill it in here. Note thai the court will send
any notices te this mailing address.

 

 

 

 

Number Sreei Number Street

Suite 14

PO Box P.O. Box

Palm Harbor FI 34685

City State ZIP Code City State = ZiP Cade
Check one: Check one.

di Over the last 180 days before filing this petition.
\ have lived in this district longer than In any
other disirict,

[have another reason. Explain,
(See 28 US.C. § 1408.)

 

 

 

 

Valuntary Petition for Individuals Filing for Bankruptcy

CO] Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district.

 thave another reason. Expiain.
(See 28 U.5.C. § 1408.)

 

 

 

 

page 2
 

 

 

 

 

Deptor 4

GEORGE

Fira Mame

Middte Name

eee Case 8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page 3of8

Case number (7 krowi)

HATZIKOSTANTIS

ae the Court About Your Bankruptcy Case

7.

16.

4.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse whe is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Forma 191

Check ane. (For a bref description of each. see Notice Required by 171 U.S.C. § 342/b) for individuals Filing
for Bankrupicy (Form 2010). Also, go te the top of page 1 and check the apprapriate box

(3 Crapter 7

U} Chapter 11
“} Chapter 12
i Chapter 73

Zi i will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more detaiis about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashiers check, or money order. If your attorney is
submitting your payment on your cenaif, your attorney may pay with a credit card or check
with a pre-printed address.

_] i need to pay the fee in instaliments. If you choose this option, sign and attach the
Application for individuais to Pay The Filing Fee in Installments (Official Form 103A).

ud | request that my fee be waived (You may request this option only i you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do $o only if your income is
less than 15096 of the official poverty Jine that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fil out the Application to Have fhe
Chapter 7 Filing Fee Waived (Official Form 103B} and file it with your petition.

 

 

 

 

 

 

 

L3 No
Z ves. distr Florida Middie ven O7/42/2018 — case numper 18-05744-8C3
MM? ODI YYY¥
oer Florida Middle wnen 01/04/2018 — case qumner 18-00045-8C3
MM: ODS YYYY
District When Case number
MM/ DOYYYY
Wd No
Li ves. debter Relationship to you
District When Case number, if known
MM /DD i ¥Yyy¥
Debtor Relationship to you
District When Case number, if known. ae
MM ODS YYYY
No. Goto line 12.
Ll ves. Has your landiord obtained an eviction judgment against you?

CO} No. Go to fine 72.
Cd Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuats Filing for Bankruptcy page 3
 

 

3

 

 

 

 

Case 8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page 4of8

Dettor 7 GE ORG E

First Nama Midste Name

42. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
@ comoration, partnership, or
LEC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under

Chapter 11 of the
Bankruptcy Cade, and
are you a small business
debtor or a debtor as
defined by 14 U.S.C. §
4182(1)?

For a definition of small
business deblor, see

17 U.S.C. § 101(51D).

Official Form 104

HATZIKOSTANTIS

Case nurmnger if known)

 

Last Neme

Report About Any Businesses You Own as a Sole Proprietor

id No. Go to Part 4.

QJ ves. Name and location of business

 

Name of business, if any

 

Number Stesi

 

 

 

City , , State ZIP Code

Check the appropriate box to describe your business:

Gd Health Care Business (as defined in 11 U.S.C. § 101(27A})
ud Single Asset Rea! Estate (as defined in 17 U.S.C. § 194(51B)}
LI] Stockbroker fas definad in 11 4.S.C. § 107(53A)

sl Commodity Broker (as defined in 11 U.S.C. § 10446)

2] None of the above

if you are ifing under Chapter 11. the court musi know whether you are a srrail business debtor or a debtor
choosing to proceed under Subchapter V so that it can set appropriate deadlines. Hf you indicate that you
are a small business debtor or you are choosing te proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement. and federal income tax raturn or
if any of these documents do not exist, follow the procedure in 11.U.3.C. $ 1146(1)(B}.

i No. {am not filing under Chapter 11.

(4 No. Lam filing under Chapter 14, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

] Yes. | am filing under Chapter 11, 1 am a smal business debter according to the definition in the Bankruptcy
Code, and | de not choose to proceed under Subchapter V of Chapter 17.

C1 Yes. fam filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the
Bankruptcy Code. and | choose ta proceed under Subchapter V of Chapter 11.

Voluntary Petition for individuals Filing for Bankruptcy page 4
\
4
d
2
i
4
4
3
a
i
4
£
d
2
i
i
4

 

 

 

 

 

 

Case. 8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page5of8

Rebtor 1 GEORGE HATZIKOSTANTIS ase number (af kero.

Fie Name Middle Narre Laat Nerpe

aa Report if You Oum or Have Any Harardous Property or Any Property That Needs immediate Attention

14. Do youown orhave any (dno
property that poses or is

 

alleged to pose a threat a Yes. What is ihe hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?
Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 5
eo Case 8:21-bk-00486-CPM Doci1 Filed 02/02/21 Page 6of8

 

Dsbior 1 GEORGE HATZIKOSTANTIS Case MUMDEr (if known)

First Name Mickhe Hare Leet Mame

 

| Ports: | Explain Your Efforts te Receive a Briefing About Credit Counseling

 

 

 

 

 

 

 

 

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you fe for
bankruptcy. You must
truthfully check one of the
igllawing choices. If you
cannot do so, you are not
aligible to file.

if you file anyway, the court
can dismiss your case, you
will tose whatever filing fee
you paid. and your creditors
can deqin collection activities
again.

Official Form 104

About Debtor 1:

You must check ane:

4d | received a briefing from an approved credit
counseling agency within the 180 days before f
filed this bankruptcy petition, and ! received a
certificate of completion.

Altach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counseling agency within the 180 days before i
flied this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fita a copy of the cerlificate and payrnent
plan, if any.

i] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 10-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy, and what exigesit circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before yau filed for bankruptcy.

If the court is satisfied with your reasons, you musi
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do nof de so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limiled to a maximum of 75
days.

— bam not required to receive a briefing about
credit counseling because of:

ut Incapacity. | have a mental iliness or a menial
deficiency that makes me
incapable of realizing or making
rational decisions about finances

Ul Disability. My physical disability causes me
to be unable to participate in a
briefing in person. by phone. or
through the Infernet, even after |
reasonably tried to do so.

J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must fle a
motion for waiver of credit counseling with the court,

About Debtor 2 (Spouse Only in a Joint Casa}:

You must check ane:

(2 | received a briefing from an approved cradit
counseling agency within the 120 days before |
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and ihe payment
plan. if any, that you developed with the agency.

Ci} received a briefing from an approved credit
counseling agency within the 180 days befor i
filed this bankruptcy petition, but | do not have a
certificate of complation.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan. if any.

i | certify that ! asked for cradit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit 4 30-day temporary waiver
Of the requirement.

To ask for a 3G-day temporary waiver of the
Tequirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed far
bankruptcy, and what exigent citcumstances
required you te file this case.

Your case may be dismissed if the court is
dissatisfied with your feasons for not receiving a
briefing before you filed for bankruptey.

Hf the court is satisfied with your reasons, you must
stil receive a nrefing within 30 days after you file.
You must file a certificate from the approved
agency. aieng with a copy of the payrnent plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is lmmited to a maximum of 45
days.

(3 1 am not required to receive a briefing about
credit counseling because of:

Q incapacity. | have a mental iliness or a mental
deficiency that makes me
incapabie of realizing or making
rational decisions about finances.

CJ Disability, My ohysical disabitity causes me
to be unable to participate in a
briefing in person, by phone, or
ihrough the internet, even after |
feasonably tned to do so.

L} Active duty, | am currently on active military
duty in a military combat zone.

f you believe you are not required te receive a
briefing about credit counseling, you must file a
siotion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 6
PE RSNA OLED ER NG Mr BESS RE Nh ica Ceo a ay oF

 

 

 

 

Case.8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page 7 of 8

Debtor 1 GEORGE

First Name Middie Name

HATZIKOSTANTIS

Last Nume

ude Answer These Questions for Reporting Purposes

16, What kind of debts do
you have?

17, Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors? —

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

Case number if anon

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 10148}
as “incurred by an individual primarily for a personal, family. or household purpose.”

id No. Go to fine 16b,
i Yes. Go to line 17

+6b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

il No. Go te fine 186.
Ud Yes. Go to line 17

16c, State the type of debts you owe thal are not consumer debts or business debits.

 

VA No. 1am not filing under Chapter 7. Go to line 18.

ial Yes. ! am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

(3 No
UL Yes

1 1-49

i) 59-99

J 100-199
2 200-999

OQ s0-$59,000

(2 $50,001-8460,000
LJ $100,001-3500,000
$500,001-S1 million

Q) $0-$590,000
 $50,001-8100,000
i] $100,001-$500.000
(} $500,001-31 million

(J 1.000-5.000

= 5,001-10,000
Cj 40,001-25.000

(J $1,000.001-$10 million

C3 $10 600.001-$50 million
(4 $50,000.004-$100 million
(I $100,000,001-$500 milion

bet $1,000.001-$10 million

[al $10,000,004-$50 miltion
(4 $50.000,004-$100 million
(3 $100,000,001-$500 milion

CE 25.004-50.000
Ci 5¢,001-106,000
Cl More than 100.900

LJ $506,000,001-$1 billion

Ci $1,600,060.001-$10 billion
LJ $10,000,000,001-$50 billion
( More than $50 billion

LU $500.000.001-31 billion

CY $4,090,000.001-$10 billion
LJ $19.900,000,004-$50 billion
(J More than $50 billion

 

For you

Official Form 1014

! have examined this petition, and | declare under penalty of perjury that the information provided is irue and

correct

Hf) have chosen to file under Chapter 7, | arn aware that | may proceed. if eligible, under Chapter 7, 11,12. or 13
of tiie 11, United States Code. | understand the reiief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney rapresants me and i did not pay or agrea to pay someone whe is not an attorney to heip me fl out
this document. | have obtained and read the notice required by 11 U.S.C. § 342th}.

{ request relief in accordance with the chapter of title 11, United States Code, specified in this petition,

| understand making a false statement, concealing property, or obtaining maney or property by fraud in connection
with a bankruptey case can result in fines up to $250,000, or imprisonment for up to 20 years. or both.
T6U.S.C. §§ 152, 1341, 1519, and 3571.

x OL, WAhobots-

Signature of Debtor 4

Executed on G+

Cu BER]

jo CoD PARTY

x

Signature of Delbtor 2

MM of DD fyyyty

Voluntary Petition for Individuals Filing for Bankruptcy

Executed on

MM / OD fyyyvy

page 7

 

 

 
 

 

 

ak ES Fe Sa

 

 

j
:
|

Case.8:21-bk-00486-CPM Doc1 Filed 02/02/21 Page 8 of 8

pert GEORGE

First Meme Middle Meme

For you if you are filing this
bankruptcy without an
attorney

if you are represented by

an atiomey, you do not
need to file this page.

Official Form 1¢+

HATZIKOSTANTIS Case number anon

Lad Marne

The jaw ailows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many peopie find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal!
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, atend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay @ particular debt outside of your bankruptey, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able te keep the property. The judge can
aiso deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property. falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide fo fie without an attorney. the court expacts you to follow the rules as f you had
hired an attorney. The court will net treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federai Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must aiso
be familiar with any state exemption laws that apply.

Are you aware that filing fer bankruptcy ts a serious action with long-term financial and legal
consequences?

Gd No

Wl Yes

Are you aware that bankruptcy fraud is a serious crime and thai if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

tad No

@ Yes

Did you pay or agree to pay someone who js net an attorney to help you fil out your bankruptoy forms?
i No

iI Yes. Name of Person =
Attach Bankruptcy Petition Preparer’s Notice. Deciaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand fhe nsks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

(fAeCks OD Fei TH
_

 
 

 

 

CO 1 4g
x \ 7 j x
tignature of oad 4 Signature of Debtor 2
Date Ov fe Wah Date ee
MM/ DD 7Y¥¥Y MM/ BD syyYY¥
Contact phone — PAD TN La Fb? Contact phone __
cetipnone 27 TMA SOA Get phone

 

Email addrese OV cat ai Poe Eyal (tit. Emailaddrass __ oe
o 3 —_ —

Voluntary Petition for Individuals Filing for Bankruptcy page 9

 
